11th Court of Appeals
Eastland, Texas
Opinion
 
Paul David Foster
            Appellant
Vs.                  No. 11-04-00273-CR -- Appeal from Ector County
State of Texas
            Appellee
 
            This is an appeal from a judgment adjudicating guilt.  Paul David Foster originally entered
a plea of guilty to two counts of aggravated sexual assault of a child and one count of indecency with
a child.  The trial court deferred the adjudication of guilt and placed appellant on community
supervision for 10 years.  After a hearing on the State’s motion to adjudicate, the trial court found
that appellant had violated the terms and conditions of his community supervision, revoked his
community supervision, adjudicated appellant’s guilt of each offense, and imposed a sentence of
confinement for 16 years.  We affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by an amended brief in which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is frivolous.  Counsel has provided
appellant with a copy of the brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  Appellant has not filed a pro se response.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813
S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W2d 807 (Tex.Cr.App.1978); Currie v. State,
516 S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden
v. State, No. 11-03-00405-CR, 2005 WL 309558 (Tex.App. - Eastland, February 10, 2005, no
pet’n)(not yet reported).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  
            The motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
PER CURIAM
 
May 12, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.